Order modified by striking from the first ordering paragraph thereof the words “ unless the plaintiff and defendants will consent and stipulate to increase the verdict to the sum of Twenty Thousand Dollars ($20,000.00), and it is further ” and by inserting in place thereof, following the word “ costs ”, the words “ on the ground of inadequacy ”, and order further modified by striking therefrom the second ordering paragraph and as modified affirmed, with costs to respondent to abide the event. (See Burdick v. Murray, 6 A D 2d 855.) All concur. (Appeal from an order of Monroe Trial Term, setting aside the verdict of a jury in favor of plaintiff and granting a new trial unless defendant stipulates te increase the verdict, in an automobile negligence action.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.